department of the treasury yi internal_revenue_service p o box irs cincinnati oh release number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within'30 days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s j department of the treasury internal_revenue_service cincinnati oh legend y state z date of formation dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for reasons stated below facts you were formed in the state of y on z your articles of incorporation state that you are formed exclusively for charitable religious or educational_purposes within the meaning of sec_501 of the code you were formed specifically to assist individuals in paying off federal student loans you raise grants from sponsors to assist in the repayment of federal student loans owned by current and former students in the united_states through your website you provide information about federal student_loan debt repayment options available to individuals in debt and you collect funds from potential sponsors interested in assisting students and former students who are in debt sponsors make tax-deductible contributions to you through your website and can also identify how funds are applied you disclose to your sponsors that you will make every effort to apply their donations as they intend the money to be applied in the event that a matching recipient’s loans have already been paid in full a matching recipient cannot be located or a matching recipient has removed themselves from the recipient list the funds will be applied as your board_of directors stipulates the goal of your program is to extend financial assistance directly to the federal student loans held by recipients in the united_states thereby effectively relieving them of the burden of the federal student loans boosting the income-producing capabilities of these recipients and boosting the economy of the united_states by allowing recipients to apply their income to other economic interests your process is as follows recipients register with your website to request assistance recipients upload copies of their federal student_loan repayment statements in order for your staff to verify the validity of the loans through the lenders prior to funds being distributed upon validation of the federal student loans recipients are given a registration number which they can share with family friends and employers or via social media asking for donations to their profile through our website upon receipt of funds you coordinate with the lending institution to apply funds to the recipient’s federal student_loan accounts up to the outstanding amount payoff of each loan if applicable if excess funds remain it will be transferred to the general fund for distribution in a manner determined by the board_of directors to other recipient profiles you transfer collected funds directly to the loan accounts held by recipients registered and vetted through your website specifically the funds are electronically transferred to federal student_loan accounts held by the recipients through the lending institution’s website individuals will never be given funds directly you will verify and validate each federal student_loan with a statement provided by the recipients if a federal student_loan cannot be validated with the lending institution no funds will be distributed on behalf of that recipient and the funds will be retained in the general fund until such time as the board_of directors has determined that the recipient’s alleged federal student_loan is not valid and then distribute those funds to other validated federal student loans law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual you will collect funds from united_states based partners sponsors and businesses and will electronically transfer these funds to the federal student loans according to the guidelines intentions of the sponsor you will ensure that the recipients selected meet the guidelines intentions of the sponsor s you solicit donations to cover operating_expenses such as personnel salaries information_technology costs associated with operating your website and travel you collect a percentage of each donation to fund your operating_expenses when operating_expenses have been met you will apply the excess to recipients’ federal student loans as the board_of directors stipulates sponsors can donate to your operating costs the general fund which will then be distributed as the board_of directors determines to specific recipient registration number s or to recipient demographics as listed in your vetted database sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of letter rev catalog number 47630w such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an exempt_organization must serve a public rather than a private interest revrul_67_367 1967_2_cb_188 describes a nonprofit organization whose sole activity is the operation of a ‘scholarship’ plan for making payments to pre-selected specifically named individuals does not qualify for exemption from federal_income_tax under sec_501 of the code revrul_69_175 1969_1_cb_149 describes an organization formed by parents of pupils attending a private school in order to provide school_bus transportation for its members’ children when a group of individuals associate to provide a cooperative service for themselves they are serving private interests by providing this transportation the organization enabled the parents to fulfill their individual responsibility of transporting their children to school it was determined that this organization serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside of the scope of sec_501 in old dominion box co v united_states 477_f2d_344 4th cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose you are not as defined in sec_1_501_c_3_-1 ii1 because you are operating for the private interests of individuals much like the organization in old dominion you are operating for the benefit of private parties which constitutes a substantial non-exempt purpose and precludes you from exemption under sec_501 of the code application of law you are not exempt under sec_501 of the code because you are not operated exclusively for charitable or educational_purposes rather you are operated for the private benefit of individuals accordingly you fail the operational_test described in sec_1_501_c_3_-1 you are not described in sec_1_501_c_3_-1 because more than an insubstantial part of your activities are devoted to the non-exempt private purpose of providing a funding mechanism for individuals to raise funds to pay their student_loan debt individuals who register their loans on your website receive a substantial private benefit causing your program to further a substantial non-exempt private purpose you are similar to the organization described in revrul_67_367 like the organization in that ruling your sole activity is making payments to preselected specifically named individuals who register to have their personal loans paid for through your website like the organization described in revrul_69_175 by allowing for sponsors to select and pay for individually held accounts you provide individuals a means to fulfill their individual responsibility of paying their student letter rev catalog number 47630w loans therefore you are serving substantial private rather than public interest barring you from exemption under sec_501 of the code as stated in better business bureau a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code although your activities may have some incidental educational value your activities primarily serve the private interests of individuals who register their loans on your website conclusion based on the facts and information submitted you are not operated exclusively for exempt purposes you are operating for the private interests of individuals who register to have their loans paid for on your website accordingly you do not qualify for exemption under sec_501 of the code contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47630w we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely jeffrey cooper director exempt_organizations rulings and agreements letter rev catalog number 47630w
